Citation Nr: 0830038	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  06-02 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right leg 
disability, to include as secondary to service-connected 
bilateral foot disabilities.

2.  Entitlement to service connection for a left leg 
disability, to include as secondary to service-connected 
bilateral foot disabilities.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Esq.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Cleveland, Ohio.  

Procedural history

In a March 1998 rating decision, service connection was 
granted for hallux rigidus of the first metatarsal phalangeal 
joint and degenerative joint disease of the great toes of 
both feet.

In the August 2004 rating decision which forms the basis for 
this appeal, the RO denied the veteran's claims for service 
connection for bilateral leg disabilities.  

The veteran provided testimony at a videoconference hearing 
which was chaired by a Decision Review Officer (DRO) at the 
RO in September 2005.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

In November 2006, the Board denied the claims of service 
connection for bilateral leg disabilities, to include as 
secondary to the service-connected bilateral foot 
disabilities.  The veteran appealed the November 2006 Board 
decision to the United States Court of Appeals for Veterans 
Claims (the Court).  In a May 2008 order, the Court granted a 
joint motion of the veteran's counsel and VA General Counsel 
to vacate and remand the Board decision [hereinafter the 
Joint Motion].  The Joint Motion will be discussed in greater 
detail below.

In June 2008, the Board wrote a letter to the veteran's 
counsel and informed him that he had the opportunity to 
submit additional argument and/or evidence in support of the 
veteran's appeal before the Board proceeded with 
readjudication.  
The veteran's counsel responded via a letter dated August 16, 
12008 and waived any remaining time to submit additional 
evidence and argument.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  


FINDINGS OF FACT

1.  The evidence of record do not demonstrate any in-service 
knee disease or injury involving either knee.
 
2.  The preponderance of the competent medical evidence is 
against a finding that the veteran's current bilateral knee 
disabilities were caused by his service-connected bilateral 
foot disabilities.



CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. 
§ 3.303, 3.307, 3.309 (2007).

2.  A right knee disability is not proximately due to or the 
result of the veteran's service-connected bilateral foot 
disabilities.  38 C.F.R. § 3.310 (2007).

3.  A left knee disability was not incurred in or aggravated 
by service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2007).

4.  A left knee disability is not proximately due to or the 
result of the veteran's service-connected bilateral foot 
disabilities.  38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bilateral knee 
disorders.  
[The issues have been denominated as entitlement to service 
connection for "leg" disabilities.  However, as a practical 
matter the disabilities in question are confined to the 
knees.]  The veteran appears to be claiming that he injured 
his knees during active service.  He also alternatively 
contends that his current disabilities of the right and left 
knees developed secondary to his service-connected 
disabilities of the left and right foot.

Because these two issues have an identical procedural history 
and involve the application of identical law to the same 
facts, in the interest of economy the Board will address them 
together.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits. The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

Duty to notify

The RO fully informed the veteran of the VCAA in letters 
dated in January 2004 and March 2006.  The March 20, 2006 
VCAA letter provided notice pursuant to Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board's November 2006 decision contained an extensive 
discussion concerning VCAA compliance [see the November 15, 
2006 Board decision, pages 6-10, 16]. The May 2008 Joint 
Motion for Remand only addressed the duty to assist.  
The Joint Motion did not identify any deficiency as to the 
duty to notify.  The Board is confident that if the parties 
had identified any VCAA problems as to the duty to notify, 
such would have surfaced in the May 2008 Joint Motion for 
Remand so that any deficiencies could be corrected.  See also 
Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990), aff'd, 972 
F.2d 331 (Fed. Cir. 1992) [noting that "[a]dvancing different 
arguments at successive stages of the appellate process does 
not serve the interests of the parties or the Court"].

Moreover, in the August 2008 statement, the veteran's counsel 
did not raise VCAA concerns as to the duty to notify.

Duty to assist

With respect to VA's duty to assist, the Joint Motion noted 
that "although the Board accounted for the June 2004 VA 
examiner's failure to review [the veteran's] claims file for 
purposes of 'detract[ing] from the probative value of that 
report,' it failed adequately to address that failure for 
purposes of assessing the adequacy of the VA examination he 
was accorded in compliance with Stefl [v. Nicholson, 21 Vet. 
App. 120, 124 (2007)] and Barr [v. Nicholson, 21 Vet. App. 
303, 311 (2007)]."  
See the May 2008 Joint Motion, page 3 (emphasis in the 
original).  The Joint Motion stated that "[b]ecause the 
Board's failed to provide an adequate statement of reasons or 
bases for its determination that the most recent VA 
examination ... satisfied the Secretary's duty to assist, the 
parties agree that the Court should vacate and remand the 
Board's decision."   The Joint Motion cited Stefl for the 
proposition that "a medical opinion 'must support its 
conclusion with an analysis that the Board can consider and 
weigh against contrary opinions.'"  The Joint Motion quoted 
Barr as follows: "Further, once the Secretary undertakes the 
effort to provide an examination when developing a service-
connection claim, even if it is not statutorily obligated to 
do so, he must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided."   

The Board finds that because the examiner did not review the 
claims file the June 2004 VA examination report is of such 
limited probative value that the June 2004 VA examination 
report alone does not satisfy the duty to assist and that it 
is inadequate pursuant to the Court's holding in Barr.  The 
Board is giving it no probative weight and will not be 
discussing that opinion in its analysis below.  

The next matter is whether a new examination and medical 
opinion is warranted.  
The Joint Motion did not specifically direct the Board to 
obtain a new examination or a new medical opinion.  

In an August 2008 statement, the veteran's counsel made the 
following argument for a remand:

Fulfillment of the duty to assist includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the 
records of prior medical examinations.  A 
physician's failure to review a veterans' claims 
file prior to examination may render an examination 
inadequate.  See Mariano v. Principi, 17 Vet. App. 
305 (2003).

	* * * * * *

Please obtain a thorough and contemporaneous 
medical examination to determine the severity and 
etiology of the veteran's bilateral leg disability.  
This examination must be based upon a review of the 
veteran's relevant medical history, provide a 
rationale for its findings, and state whether it is 
at least as likely as not that the veteran's leg 
disability is related to service or to his service-
connected disabilities.

As is discussed below in detail, the outcome of the direct 
service connection claims hinge on what occurred, or more to 
the point what did not occur, during service or in the period 
of time immediately thereafter.  A medical examination and 
opinion would not shed any light on this crucial element.  
Remand for a medical examination and opinion addressing 
direct service connection is therefore not necessary.

Turning to secondary service connection, there is of record a 
VA examination and medical opinion that is based on a review 
of the veteran's claims file - the report of the November 
2001 VA joints examination.  That VA examiner also provided a 
basis for his medical opinion.  See Stefl, supra.  In short, 
the Board finds that the November 2001 VA joints examination 
is adequate and satisfies the duty to assist.  See Barr, 
supra.

As noted above, the veteran's counsel argues in his August 
2008 letter that a contemporaneous examination is warranted.  
The Board disagrees.  As has been discussed immediately 
above, there is of record the November 2001 VA medical 
examination and opinion which provides adequate information 
to decide the veteran's claim.  Moreover, The Board does not 
believe that the medical evidence of record in this case is 
too old to adequately evaluate the veteran.  See Palczewski 
v. Nicholson, 21 Vet. App. 174 (2007) [another VA examination 
is not warranted based on the mere passage of time]. The 
veteran has not so contended. 

It appears that the veteran through counsel would have the 
board remand this case on the off chance that further medical 
examination would result in a more favorable nexus opinion.  
This is not an appropriate reason for  a remand.  See Counts 
v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) [VA's duty to assist 
is not a license for a "fishing expedition"]. 
  
The veteran was accorded ample opportunity to submit to the 
Board a medical nexus opinion in his favor.  He did not.  See 
38 U.S.C.A. § 5107(a) [it is a claimant's responsibility to 
support a claim of entitlement to VA benefits].  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2007).  He has retained the services of an 
attorney, who has presented written argument on his behalf.  
He testified at a videoconference hearing before a DRO.  He 
has not requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to the issues on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including arthritis, when 
manifested to a compensable degree within the initial post 
service year.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2007).

Secondary service connection

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2007); see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Standard of review

When there is an approximate balance of the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.



Analysis

The May 2008 Court Order

The Board initially wishes to make it clear that it is aware 
of the Court's instructions in Fletcher v. Derwinski, 1 Vet. 
App. 394, 397 (1991), to the effect that a remand by the 
Court is not "merely for the purposes of rewriting the 
opinion so that it will superficially comply with the 
'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A 
remand is meant to entail a critical examination of the 
justification for the decision."  The Board's analysis has 
been undertaken with Fletcher in mind.

The Board further observes, however, that the comments of the 
Joint Motion, as adopted by the Court, were confined to VA's 
duty to assist.  Nothing was said about the Board's analysis 
of the veteran's claims, with the exception of the Board's 
reliance on the June 2004 VA examination report.  As was 
discussed above, the Board will not consider that opinion in 
its present decision.      

Direct service connection

Initially, the Board observes that Hickson element (1) 
medical evidence of a current disability, is satisfied.  The 
medical evidence, including the VA medical examination 
conducted in November 2001 as well as subsequent VA medical 
reports, shows diagnoses of bilateral chondromalacia patellae 
and bilateral osteoarthritis of the knees.  

Turning to Hickson element (2), evidence of in-service 
incurrence of disease or injury, the veteran's service 
medical records contain no entries showing a diagnosis of or 
treatment for a disability of either knee, and show that the 
veteran's lower extremities were evaluated as normal on his 
January 1946 separation examination.  Moreover, the medical 
evidence indicates that the current bilateral knee 
disabilities were first diagnosed many years after his 
separation from service, long after the expiration of the 
one-year presumptive period found in 38 C.F.R. § 3.309(a).  
Therefore, Hickson element (2) with respect to disease is not 
satisfied.

Concerning in-service injury, a July 2006 VA treatment record 
reflects that the veteran reported to a physicians assistant 
that he injured his knees at the same time that he injured 
his toes: in service, via a military vehicle running over all 
or part of his lower extremities.  [Previously, the veteran 
had claimed that the military vehicle ran over his toes only; 
he did not mention his knees.]

There is no question that a bilateral foot injury occurred 
during service.  As has been alluded to above, service 
connection has been granted for a bilateral foot disability 
based on that reported injury.  The question before the Board 
is whether the veteran's knees were injured in the same 
incident.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  

The objective medical evidence does not indicate that any 
knee injury took place in service.  Specifically, the 
veteran's service medical records are negative as to any 
suggestion of a knee injury.  The medical evidence shows the 
first diagnosis of a knee disability was made at the November 
2001 VA examination, decades after the veteran left military 
service in 1946.  At that time, the veteran reported only a 
five-to-seven-year history of knee pain.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [a prolonged 
period without medical complaint can be considered, along 
with other factors concerning a claimant's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability].

The veteran initially claimed entitlement to service 
connection in February 1946, at which time he mentioned only 
his toes.  At that time, and for decades thereafter, he did 
not allege that his knees were injured.  The veteran first 
filed a claim for service connection for a knee disability in 
December 2000, many decades after service.  Interestingly, 
this was a claim for secondary service connection, and he did 
not at that time suggest that he had a knee injury in 
service.  Only recently has the veteran advanced the 
contention that he injured his knees as well as his toes in 
service.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim]. 

In short, the service medical records show no knee disability 
or injury.  The Board finds this contemporaneous evidence to 
be far more persuasive that the veteran's own recent 
assertion to the effect that he sustained a knee injury in 
service.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran].  Moreover, the lack of 
any reference to a knee injury by the veteran for several 
decades after service, the veteran's initial reporting of 
knee symptomatology as starting in 1990's, and the first 
diagnosis of a knee disability being made decades after 
service are all evidence which tends to show that a knee 
injury was not sustained in service.  See Forshey v. West, 12 
Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) [noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact].

In summary, the only evidence of an alleged in-service injury 
to the veteran's knees is embodied in a recent statement by 
the veteran to a VA physician's assistant.  
The fact that such story appears in a VA treatment record 
does not serve to confirm its truth.  It is now well 
established that information from a veteran which is merely 
transcribed by a medical professional still amounts only to a 
statement from the veteran.  See Moreau v. Brown, 9 Vet. App. 
389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that an opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described].  

The Board finds the veteran's statement to be lacking in 
credibility and probative value.  It is contradicted not only 
by the service medical records but also by the veteran's 
previous statements, which were to the effect that his knee 
problems were of relatively recent onset.  Although the Board 
does not dispute that a toe injury took place in service, the 
evidence does not support the veteran's recent assertion as 
to a knee injury.      

Because the record as a whole clearly demonstrates that there 
was no knee injury or disease in service, Hickson element (2) 
has not been met, and the veteran's claims fail on that 
basis.

For the sake of completeness,  the Board will also briefly 
address element (3), medical nexus.  The Board observes that 
there is a medical opinion arguably in the veteran's favor.  
The July 2006 VA outpatient treatment record reflects that 
the physicians assistant noted that the veteran's bilateral 
knee disabilities "could be secondary to injury that 
occurred while active in service in which he sustained injury 
to bilateral lower extremities" and that "[i]t is more 
likely or not (sic) to have occurred from service-related 
injury."  However, this opinion, to the extent that it is 
not speculative, is clearly based on the veteran's own 
statement to that physicians assistant and is thus lacking in 
probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) [the Board is not required to accept medical opinions 
that are based upon the claimant's recitation of medical 
history]; and Elkins v. Brown, 5 Vet. App. 474, 478 
[rejecting medical opinion as "immaterial" where there was no 
indication that the physician reviewed the claimant's service 
medical records or any other relevant document that would 
have enabled him to form an opinion on service connection on 
an independent basis].  

The Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran.  See Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005).  In this case, as has been discussed above, 
the objective record amply demonstrates that no leg or knee 
injury took place in service.

To the extent that the veteran himself is contending that his 
current bilateral knee disabilities are related to active 
service, the Board notes that lay persons, such as the 
veteran, are not competent to opine on medical matters such 
as the date of onset of a claimed disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (2006) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such lay statement 
offered in support of the veteran's claims does not 
constitute competent medical evidence and cannot be accepted 
by the Board.

Implicit in the veteran's presentation is the contention that 
his knee symptomatology began in service and continued 
thereafter.  A claim can still be substantiated if continuity 
of symptomatology is demonstrated after service.  See Savage 
v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).  
However, as has been discussed in some detail in connection 
with element (2), there was no knee disability diagnosed in 
service and no documented complaints of knee symptomatology 
in service.  Supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  As was discussed above, there is no 
objective medical evidence that the veteran had any knee 
problems for many decades after service.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where 
it found that veteran failed to account for the lengthy time 
period after service for which there was no clinical 
documentation of the claimed condition].  Continuity of 
symptomatology after service is therefore not demonstrated.
  
In short, there is not of record competent medical nexus 
evidence linking the veteran's current bilateral knee 
disabilities to service.  Hickson element (3) has also not 
been satisfied.

As neither Hickson element (2) nor Hickson element (3) is 
satisfied in this case, the preponderance of the evidence is 
against the claims of direct service connection for bilateral 
knee disabilities.



Secondary service connection

(i) Initial matter

The Board denied the veteran's secondary service connection 
claims in its November 2006 decision based on a finding that 
the veteran's bilateral knee disabilities were not caused by 
the service-connected bilateral foot disabilities.  
The Joint Motion did not identify any deficiency as to the 
scope of the Board's analysis of the secondary service 
connection claims.  The Board is confident that if the 
parties had identified any such problems, such would have 
surfaced in the May 2008 Joint Motion for Remand so that any 
deficiencies could be corrected.  See also Fugere, supra.

Specifically, in its previous decision the Board did not 
address whether the bilateral knee disabilities were 
aggravated by the service-connected bilateral foot 
disabilities.    
Cf. Allen v. Brown, 7 Vet. App. 439, 448 (1995) [additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  This was evidently 
because (1) there was no contention of aggravation raised by 
or on behalf of the veteran; and (2) there was no evidence 
supporting a finding of aggravation. 

In Robinson v. Mansfield, 21 Vet. App. 545 (2008), the Court 
concluded that the Board is not required to sua sponte raise 
and reject "all possible" theories of entitlement in order to 
render a valid opinion.  While the Board is required to 
consider all theories of entitlement raised either by the 
claimant or by the evidence of record as part of the non-
adversarial administrative adjudication process, the Board is 
not required to assume the impossible task of inventing and 
rejecting every conceivable argument in order to produce a 
valid decision.  So it is in this case.

The veteran and his counsel are still not claiming that his 
bilateral knee disabilities were aggravated by the service-
connected bilateral foot disabilities.  Therefore, the Board 
will only consider the veteran's claims on the basis that the 
bilateral knee disabilities were caused by the service-
connected bilateral foot disabilities.

(ii.) Discussion

With respect to current disability, the Board has already 
determined that there is medical evidence of current 
bilateral knee disabilities.  As such, the first Wallin 
element is satisfied.

The veteran is service-connected for hallux rigidus and 
degenerative joint disease of both feet.  Thus, Wallin 
element (2), evidence of a service-connected disability, is 
also satisfied.  The crucial question is the connection, if 
any, between the current bilateral knee disabilities and the 
service-connected bilateral foot disabilities.

With respect to Wallin element (3), medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability, there is competent 
medical evidence which both supports and refutes such a 
finding.  
The evidence in the veteran's favor arguably consists of 
October 2000, November 2000, September 2002, and October 2002 
VA treatment records, and a December 2002 VA physician's 
statement.  The evidence against the veteran's claims 
includes the report of the November 2001 joints examination 
and an October 2004 VA treatment record.

The Board has carefully evaluated the conflicting evidence 
and for reasons stated immediately below finds that the 
evidence against the claim (i.e. that which found no 
relationship between the veteran's bilateral knee 
disabilities and his service-connected bilateral foot 
disabilities) outweighs the evidence in favor.

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator. 
        
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993). 
        
Both the United States Court of Appeals for the Federal 
Circuit (the Federal Circuit) and the Court have specifically 
rejected the "treating physician rule."  See White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); see also Guerrieri, 
supra.  Instead, in offering guidance on the assessment of 
the probative value of medical opinion evidence, the Court 
has instructed that it should be based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  
See Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005); see 
also Guerrieri, supra.

A number of medical reports vaguely refer to the veteran's 
service-connected foot disabilities causing leg problems such 
as pain.  An October 2000 VA outpatient treatment record 
shows an assessment of "bilateral degenerative changes of 
the tarsometatarsals that is (sic) affecting the entire 
kinetic chain of the lower extremities."  A November 2000 VA 
outpatient treatment report reflects that a notation that 
"because of the foot problems, he has subsequent leg . . . 
pain."  The assessment was "foot arthritis/bone spurs with 
subsequent leg . . . pain."  A VA treatment record dated in 
September 2002 indicates that the veteran's leg problems are 
causally related to his feet pain.  Specifically, a VA doctor 
noted that "[f]eet pain likely causing gait problems that 
cause and contribute to leg . . . problems."  Moreover, an 
October 2002 VA treatment record reveals that a prior medical 
record shows that a medical professional, presumably the VA 
doctor who treated the veteran in September 2002, thought 
that "feet pain likely causing gait disturbance and 
contributing [to] . . . leg pain."  

Much more specifically, a December 2002 medical opinion from 
a VA physician stated that it was his medical opinion that 
the veteran's foot condition had caused long-term abnormal 
gait biomechanics and that it was as likely as not that the 
abnormal gait caused as knee osteoarthritis.  Although the VA 
physician acknowledged that the veteran's age and obesity 
were contributing factors, he believed that the foot 
condition was causally contributing.

The evidence in favor of the claim, with the exception of the 
December 2002 opinion, does not specifically deal with the 
diagnosed knee disabilities but rather refers to vague 
complaints of "leg pain".  Those opinions are therefore of 
relatively little probative value.  See Beausoleil v. Brown, 
8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 
521, 523 (1996) [medical opinions which are speculative, 
general or inconclusive in nature cannot support a claim.].  
Moreover, it is clear that the purpose of the veteran's 
visits was to receive treatment, not for the health care 
providers to render etiological opinions.  The treating 
physicians do not appear to have carefully reviewed the 
record, nor would one expect them to do so under the 
circumstances.

The rationale expressed in support of the veteran's claim, as 
exemplified by the December 2002 statement, was that the 
service-connected foot disabilities had caused long-term 
abnormal gait biomechanics.  However, this theory is not 
supported by the objective medical findings.  The medical 
evidence does not show any findings of an abnormal gait until 
a January 1998 VA examination.  This is over four decades 
after service, and, significantly, an altered gait first 
appeared after knee problems were reported by the veteran to 
have initially occurred 
(in approximately 1990).

Moreover, although the VA doctor who treated the veteran in 
September 2002 noted that the veteran's walking shoes showed 
extensive wear of the lateral aspect of his heels 
bilaterally, the medical evidence from 1998 to 2006 does not 
consistently show an abnormal gait, and a significant amount 
of medical evidence from that time period specifically 
reflects a normal or substantially normal gait.  
In particular, a February 2000 VA examiner noted that the 
veteran did not walk with a limp.  The November 2001 VA 
examiner found that the veteran's gait, with a standard 
single-point cane, showed decreased toe-off bilaterally, but 
was otherwise essentially normal with no significant abnormal 
pelvic tilting or unusual flexion or extension of the 
lumbosacral spine.  Similarly, a July 2002 VA examiner found 
that the veteran's gait was unremarkable.  The July 2002 VA 
examiner noted that tandem gait was unremarkable.  VA 
treatment records from 2001 to 2004 also reflect findings of 
a steady gait or no gait deficit.  

These objective findings showing a normal gait do not appear 
to support the rationale for the December 2002 VA physician's 
statement that an altered gait was a factor in the veteran's 
knee problems.  Crucially, the December 2002 VA physician (or 
the September 2002 VA physician) did not explain why the 
bilateral osteoarthritis could not have been the cause of any 
altered gait, rather than the opposite.  

Thus, although the Board has carefully evaluated the December 
2002 opinion, it finds that it contains flaws which entitle 
it to relatively little weight of probative value.

There is of record a very thorough, two-page November 2001 VA 
joints examination report and opinion.  The November 2001 VA 
examiner's opinion was based upon both an examination of the 
veteran, to include a detailed evaluation of his gait, and 
review of the VA claims folder.  The opinion concluded that 
the veteran's bilateral chondromalacia patellae and 
osteoarthritis of the knees were due to the natural aging 
process and the veteran's obesity [both of which, unlike the 
alleged altered gait, are well documented], and were not 
secondary to his service-connected foot disabilities.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
[whether the physician provides the basis for his/her opinion 
goes to the weight or credibility of the evidence]; see also 
Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative 
value of a physician's statement is dependent, in part, upon 
the extent to which it reflects "clinical data or other 
rationale to support his opinion".  

No competent medical opinion is of record which specifically 
refutes that determination.  In fact, the December 2002 VA 
physician's statement acknowledged that the veteran's age and 
obesity were, at least, contributing factors to the current 
bilateral knee osteoarthritis.  

Furthermore, an October 2004 VA outpatient treatment record 
shows that a VA treating physician provider included 
reference to an opinion given by a VA doctor [not the 
November 2001 VA examiner] to the effect the veteran's foot 
injuries are not the direct cause of his knee pain.  This is 
competent medical evidence.  See Flynn v. Brown, 6 Vet. App. 
500 (1994) [the Court declined to apply the hearsay rule to a 
physician's statement about what another physician said].   
It also appears that the reporting physician did not disagree 
with that conclusion.

Interestingly, the comment in the October 2004 outpatient 
report that another VA physician did not believe that the 
veteran's knee disabilities were due to the foot injuries was 
triggered by a specific question from the veteran, evidently 
in an attempt on his part to buttress his claim.

In summary, after having carefully reviewed the record, the 
Board concludes that the evidence is against the veteran's 
claims on the crucial matter of medical nexus.  The premise 
upon which the medical opinions that are arguably in favor of 
the claims are based, namely that the veteran had a long-
standing gait disturbance, is not supported by the objective 
medical evidence, which shows no such symptomatology until 
recently.  The medical evidence indicates that the veteran's 
gait is not altered to any significant degree, and that other 
factors, specifically age and obesity, are responsible for 
the bilateral chondromalacia patellae and osteoarthritis of 
the knees.  

The Board finds that the most probative opinion is that of 
the November 2001 VA examiner because that examiner reviewed 
the claims file, gave a detailed description of the veteran's 
gait, and provided a thorough basis for his medical opinion.  
That conclusion is supported by other probative medical 
evidence, in particular the October 2004 VA outpatient 
treatment record.  .  

To the extent that the veteran himself is contending that his 
current bilateral knee disabilities are related to his 
service-connected bilateral foot disabilities, the Board 
again notes that lay persons, such as the veteran, are not 
competent to opine on medical matters such as etiology.  See 
Espiritu, supra.  Any such a statement offered in support of 
the veteran's claim does not constitute competent medical 
evidence and is entitled to no weight of probative value.

In short, the Board finds that a preponderance of the 
evidence supports the conclusion that the veteran's bilateral 
knee disabilities were not caused by the service-connected 
bilateral foot disabilities.  Wallin element (3) is not 
satisfied, and the claims fail on that basis.

Conclusion

In summary, in the absence of the second and third required 
Hickson elements (with respect to the direct service 
connection claim) and in the absence of the third required 
Wallin element (with respect to the secondary service 
connection claim), the Board concludes that a preponderance 
of the evidence is against the claims of entitlement to 
service connection for bilateral leg disabilities.  The 
benefits sought on appeal are accordingly denied.

Additional comment

In a January 2004 decision granting service connection for a 
back disability, the Board noted that medical evidence had 
been received which stated that the veteran had knee 
osteoarthritis which was etiologically related to the 
veteran's service-connected bilateral foot disabilities.  
That matter was referred to the RO for appropriate action.  

At the September 2004 DRO hearing, the veteran's former 
representative argued that service connection should be 
granted for bilateral knee disabilities because the Board's 
January 2004 decision granted service connection for a back 
disability as secondary to the service-connected bilateral 
foot disabilities.  See the hearing transcript, pages 1-4.  
The DRO rejected that contention, as does the Board.  

The January 2004 Board decision which granted service 
connection for a back disability did not in any way address 
the knee claims; the Board merely referred those two issues 
to the RO for development and adjudication.  The Board 
further observes in passing that certain of the evidence of 
record in January 2004 was in fact much stronger with respect 
to the back than the lower extremities.  Therefore, the Board 
is not somehow bound by its previous decision on a different 
issue.    

ORDER

Entitlement to service connection for a right leg disability, 
to include as secondary to bilateral foot disabilities, is 
denied.

Entitlement to service connection for a left leg disability, 
to include as secondary to bilateral foot disabilities, is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


